COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00368-CV


Douglas Arnold Hines                      §    From the 153rd District Court

v.
                                          §    of Tarrant County (153-251485-11)
Deutsche Bank National Trust
Company as Trustee for
Certificateholders of the Morgan          §    November 12, 2015
Stanley ABS Capital Inc. - Trust
2003-NC10 and its Mortgage
Servicers, Bank of America, N.A.,         §    Opinion by Justice Walker
and Select Portfolio Servicing, Inc.


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Douglas Arnold Hines shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker